IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43247

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 725
                                               )
       Plaintiff-Respondent,                   )   Filed: November 19, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
ROBERTO RAMOS-VALENCIA,                        )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of seven years, for aggravated battery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Roberto Ramos-Valencia pled guilty to aggravated battery. I.C. §§ 18-903(a) and 18-
907(b). In exchange for his guilty plea, an additional sentencing enhancement was dismissed.
The district court sentenced Ramos-Valencia to a unified term of fifteen years, with a minimum
period of confinement of seven years. Ramos-Valencia appeals.1



1
     Ramos-Valencia also pled guilty to and was sentenced for misdemeanor battery.
However he does not challenge this judgment of conviction and sentence on appeal.

                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ramos-Valencia’s judgment of conviction and sentence are affirmed.




                                                   2